Title: From James Madison to Thomas Todd, 11 February 1821
From: Madison, James
To: Todd, Thomas


                
                    My dear Sir
                    Montpellier Feby. 11. 1821
                
                We learn by a letter from Mrs. Cutts with much pleasure that you had ended your journey to Washington in good health; and we flatter ourselves that you will give us the opportunity of being eye witnesses to its continuance, on your return to Frankfort. I need not say how truly glad we shall be to see you; how much we shall expect it; and what a disappointment we shall feel, if you should take a different route. The disappointment will be the greater as Mrs. Todd has been so good (God bless her) as to let us know that she had laid the proper injunctions on you. I would not bespeak the visit from you if I were not perfectfully [sic] confident that it would expose you to no danger from a fever which has lately found its way into our family, & been fatal to some of the black part of it. Besides that we hope the last of the cases has occurred, there is every reason to believe, that no danger whatever attends a transient intercourse even with the sick in the most

tainted atmosphere; much less, with the well, in that which is the purest. Favor us therefore with an assurance that we shall be able in due time to embrace you at our fireside.
                I have been very sensible of your kindness in forwarding the several portions of our Legislative Journals, and have to thank you particularly for those of 1783. lately recd.
                In a letter to Judge Washington, I inclosed some time ago, certain letters which he was so obliging as to send me with a permission to copy. I promised to return them & wish to know that they got safe to hand. Be so good as to take an occasion for asking him whether this was the case. Mrs M. & Payne are at my elbow with all the affectionate wishes of which I pray you to accept assurances from yours tru⟨ly⟩
                
                    James Madison
                
            